Citation Nr: 0119766	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



REMAND

The veteran served on active duty from June 1976 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the RO 
that denied a claim of entitlement to an increased rating for 
pseudofolliculitis barbae in excess of 10 percent.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In light of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The change in 
the law requires that notice be provided to a claimant as to 
what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  Holliday, at 289.  In the case of 
Holliday v. Principi, it was noted that the VA Secretary had 
not promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Veterans Claims Assistance Act itself.  Id.  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, at 289-290.  In order to 
ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, scheduling the veteran for a VA examination.  This is 
so because the veteran has indicated that his service-
connected skin disability has worsened since he was last 
examined.  (The veteran's pseudofolliculitis barbae is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7814 
(2000).)  In the veteran's case, the duty to assist includes 
the duty to provide him with a new examination.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (where an appellant 
reports worsening after a VA examination, another examination 
should be conducted).  Consequently, a remand is required.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

There are additional reasons for remand, including the need 
to obtain additional treatment records.  In a written 
statement of October 1998, the veteran reported that he had 
undergone surgical excision of scars at the VA Lakeside 
Hospital.  In a written statement of October 2000, he 
reported that he had undergone three surgeries in the 
previous two years and had required shots of steroids every 6 
to 8 weeks to control the condition.  He further claimed that 
he continued to suffer from continuous lesions and problems.  
A review of the record reveals that these records have not 
been associated with the claims file; yet, such records may 
be pertinent to the veteran's claim.  (VA adjudicators are 
charged with constructive notice of documents generated by 
VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).)  In this 
regard, the Board notes that, because of the need to ensure 
that all potentially relevant VA records are made a part of 
the claims file, a remand is required.  See Bell, supra.

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
set forth at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment or evaluation of 
service-connected skin disability that 
has not already been made part of the 
record.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
dermatological examination to assess the 
severity of his service-connected 
pseudofolliculitis barbae.  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiner for review.  
The RO should provide the examiner with 
the rating criteria pertinent to 
evaluating the veteran's service-
connected pseudofolliculitis barbae.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 
(2000).  The examiner should be asked to 
discuss the presence (including degree) 
or absence of ulceration, exfoliation, 
crusting, systemic or nervous 
manifestations, exudation, itching, or 
lesions.  In addition, the examiner must 
report all locations where the veteran's 
skin disorder appears and express an 
opinion as to whether it is on an exposed 
area, disfiguring, or exceptionally 
repugnant.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, 7814 (2000).  
The degree of any disfigurement of the 
head, face, or neck should be classified 
as "slight," "moderate," "severe," 
or "complete."  Id.  All findings 
should be reported in detail.  The 
rationale for all opinions should be 
explained in detail.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Following completion of any 
additional development required by the 
Veterans Claims Assistance Act of 2000, 
the RO should adjudicate the claim in 
accordance with all applicable laws and 
regulations, including the Veterans 
Claims Assistance Act of 2000 and any 
implementing regulations.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

